UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7378



ADRIAN JONES,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF CORRECTIONS; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-1182-1-BEL)


Submitted:   January 27, 2005             Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Adrian Jones, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Adrian Jones seeks to appeal the district court’s order

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition

for failure to exhaust state remedies. The order is not appealable

unless   a   circuit      justice    or   judge    issues   a      certificate         of

appealability.      28     U.S.C.    §    2253(c)(1)    (2000);          see    Reid   v.

Angelone,    369   F.3d    363     (4th   Cir.    2004).       A    certificate        of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims     is    debatable     and   that       any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Jones has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED